Name: Council Regulation (EEC) No 2532/78 of 16 October 1978 on common rules for imports from the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 78 Official Journal of the European Communities No L 306/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2532/78 of 16 October 1978 on common rules for imports from the People's Republic of China over certain imports, or that interim protective measures should be introduced ; whereas the need for rapid and effective action makes it justifiable for the Commission to be empowered, without prejudice to the subsequent position of the Council , to decide upon such measures under an emergency procedure ; Whereas any policy designed to protect Community interests must be adopted with due regard for existing international obligations ; Whereas it is desirable that Member States be empow ­ ered, in certain circumstances and provided that their actions are on an interim basis only, to take protective measures individually ; Whereas it is desirable that while such protective measures are in operation there should be an opportu ­ nity for consultation for the purpose of examining the effects of the measures and of ascertaining whether the conditions for their application are still satisfied ; Whereas this Regulation is to apply to all products, whether industrial or agricultural ; whereas its opera ­ tion should be complementary to that of the instru ­ ments establishing common organization of agricul ­ tural markets, and to that of the special instruments adopted under Article 235 of the Treaty for processed agricultural products ; whereas any overlap between the provisions of this Regulation and the provisions of those instruments, particularly the protective clauses thereof, must, however, be avoided, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the instruments establishing common organization of agricultural markets , and to the instruments concerning processed agricultural products adopted in pursuance of Article 235 of the Treaty, in particular the provisions of those instru ­ ments which allow for derogation from the general principle that quantitative restrictions or measures having equivalent effect may be replaced solely by the measures provided for in those same instruments, Having regard to the proposal from the Commission , Whereas, after the transitional period has ended, the common commercial policy must be based on uniform principles ; Whereas, provided that products are listed in the Annex to this Regulation , they may be imported into any part of the Community without quantitive restric ­ tion ; Whereas, however, by reason of the economic struc ­ ture of the People's Republic of China, it is necessary that Member States should notify the Commission when import trends appear to call for protective measures, and that they should in particular advise it of any application for documents for the importation of a product in notably increased quantities or on exceptional terms or conditions and that they should do this before such documents are issued ; Whereas it is essential that examination should take place at Community level , in particular on the basis of any such information and within an advisory committee, of the terms and conditions of importa ­ tion , of import trends, of the various aspects of the economic and commercial situation , and of the measures, if any, to be taken ; Whereas it may become apparent from this examina ­ tion that the Community should exercise surveillance HAS ADOPTED THIS REGULATION : TITLE I General principles Article 1 Without prejudice to Articles 7, 8 and 9, imports from the People's Republic of China into the Community covered by the Annex to this Regulation shall not be subject to any quantitative restriction . No L 306/2 Official Journal of the European Communities 31 . 10 . 78 Article 2 1 . The Council may, acting by a qualified majority on a proposal from the Commission , decide that the Annex to this Regulation be extended to include other products, provided that such action is not liable to create a situation where the application of protec ­ tive measures within the meaning of Title IV would be justified . 2 . Moreover, where the Commission notes that, by virtue of the repeal of a quantitative restriction by a Member State, a product is liberalized throughout the Community, it made decide to include that product in the common liberalization list, unless a Member State, in the course of consultation to be carried out before ­ hand in accordance with Article 5 (4), requests that a proposal within the meaning of paragraph 1 be submitted to the Council . TITLE II Community information and consultation proce ­ dure Article 3 1 . Member States shall notify the Commission : (a) where trends in imports appear to call for protec ­ tive measures ; (b) where, following their usual administrative proce ­ dures and in the light of experience, they find that the granting of an import authorization applied for might prejudice the success of any subsequent application of protective measures within the meaning of Title IV ; notification must be given in all cases where applications are made for docu ­ ments for the importation of a product in unusu ­ ally increased quantities or on exceptional terms or conditions . 2 . The Commission shall inform the other Member States forthwith . Article 4 1 . Consultations may be held at any time, either at the request of a Member State or on the initiative of the Commission . Such consultations shall in any event take place before the introduction of any measure pursuant to Articles 6, 7 or 8 . 2 . In the case referred to in Article 3 ( 1 ) (a), consul ­ tations shall take place within eight working days following receipt by the Commission of the notifica ­ tion provided for in that Article . 3 . In the case of notifications to be made under Article 3 ( 1 ) (b) concerning import liorizations, if within four working days following receipt by the Commission of notification of the application made to a Member State consultation has not been initiated , the authorization applied for may be granted . If, however, consultations are held, a further period of four working days from the expiry of the above period must be allowed to elapse, unless neither any Member State nor the Commission raised any objection at the time of the consultations to the authorization being granted sooner. Article 5 1 . Consultation shall take place within an advisory committee (hereinafter referred to as 'the Committee'), which shall consist of representatives of each Member State with a representative of the Commission as chairman . 2 . The Committee shall meet when convened by its chairman. He shall provide the Member States, as promptly as possible, with all relevant information . 3 . Consultations shall in particular cover : (a) terms and conditions of importation, import trends, and the various aspects of the economic and commercial situation as regards the product in question ; (b) the measures, if any, to be adopted. 4 . Consultations may be in writing, if necessary ; the Commission shall in this event inform the Member States, which may express their opinion or request oral consultations within a period of five to eight working days to be decided by the Commission . TITLE III Surveillance Article 6 1 . Where Community interests so require, the Commission , at the request of a Member State or on its own initiative, may : (a) decide that retrospective surveillance should be exercised over certain imports, such surveillance to be conducted in accordance with a procedure to be laid down by the Commission ; (b) decide that, in order to keep a check on trends in certain imports, such imports should be made subject to the production of an import document, which, subject to provision to the contrary, must give :  the name and address of the importer ;  a description of the product with the following particulars :  commercial description,  tariff heading, or reference number, of the product in the goods nomenclature used for foreign trade purposes by the country concerned,  country of origin ,  exporting country ; 31 . 10 . 78 Official Journal of the European Communities No L 306/3  the cif price, both per unit and total , free-at ­ frontier, and the quantity of the product in units customarily used in the trade in ques ­ tion ;  the expected date of importation . This document shall be issued or endorsed by Member States, free of charge, for any quantity requested and as quickly as possible following submis ­ sion, in accordance with the national laws in force, either of a declaration or of an application by any Community importer, regardless of his place of busi ­ ness in the Community, without prejudice to the observance of the other conditions required by the regulations in force ; (c) in cases where the situation referred to in Article 7 ( 1 ) is likely to arise : -  limit the period of validity of any import docu ­ ments required under external trade regula ­ tions,  make the granting of such documents subject to certain conditions and, as an exceptional measure, make the granting of import authori ­ zations subject to the insertion of a revocation clause or to the prior notification and prior consultation procedure provided for in Article 4 (3). The period during which such notifica ­ tion and consultation are to be required and the intervals at which they are to take place shall be fixed by the Commission . 2. Paragraph 1 shall not preclude the putting into free circulation of the product in question if the unit pricte at which the transaction is effected exceeds that indicated in the import document, or if the total value or quantity of the products to be imported exceeds the value or quantity given in the import document by less than 5 % . The Commission, having heard the opinions expressed in the Committee and taking account of the nature of the products and other special features of the transactions concerned, may fix a different percentage, which, however, should not normally exceed 10 % . 3 . Within the first 10 days of each month, Member States shall communicate to the Commission : (a) details of the sums of money (calculated on the basis of cif prices) and quantities of products in respect of which import documents within the meaning of paragraph 1 (b) were issued during the preceding month ; (b) where paragraph 1 (a) or (b) has been applied, details of imports during the month preceding the month referred to in subparagraph (a) of this para ­ graph. The information supplied by Member States shall be broken down by product. The Commission shall inform the other Member States forthwith. Arrangements different from those laid down in the first and second subparagraphs may be laid down at the same time and by the same procedure as the surveillance arrangements . 4 . The surveillance measures shall be of limited duration . Unless otherwise provided, they shall cease to be valid at the end of the second half calendar year following that in which they are introduced. 5 . Where the product under prior Community surveillance is not liberalized in a Member State, the import authorization granted by that Member State may replace the abovementioned import document. TITLE IV Protective measures Article 7 1 . Where a product is imported into the Commu ­ nity in such greatly increased quantities or on such terms or conditions as to cause, or threaten to cause substantial injury to Community producers of like or competing products, and where the interests of the Community require immediate intervention, the Commission may, acting at the request of a Member State or on its own initiative, alter the import rules for that product by providing that it may be put into free circulation only on production of an import authoriza ­ tion , the granting of which shall be governed by such provisions and subject to such limits as the Commis ­ sion shall , where appropriate, lay down pending subsequent action by the Council under Article 8 . 2 . The Council and the Member States shall be notified forthwith of the measures taken . Such measures shall take effect immediately. 3 . Such measures shall apply to any product which is put into free circulation after their entry into force . They may be limited to imports intended for certain regions of the Community. However, such measures shall not prevent the putting into free circulation of products already on their way to the Community, provided that the destination of such products cannot be changed and that those products which, under Article 6, may be put into free circulation only on production of an import docu ­ ment are accompanied by such document. 4. Where intervention by the Commission has been requested by a Member State, the Commission shall take a Decision within a maximum of five working days of receipt of such request. 5 . Any decision taken by the Commission under this Article shall be communicated to the Council and to the Member States. Any Member State may, within one month following the day of communica ­ tion, refer such decision to the Council . No L 306/4 Official Journal of the European Communities 31 . 10 . 78 6. If a Member State refers the decision taken by the Commission to the Council , the Council shall , acting by a qualified majority, confirm, amend or revoke the decision of the Commission . If on expiry of three months following referral of the matter to the Council the latter has not taken a deci ­ sion, the measure taken by the Commission shall lapse . Article 8 1 . The Council may, in particular in the situation referred to in Article 7 ( 1 ), adopt appropriate measures . It shall act by a qualified majority on a pro ­ posal from the Commission . 2 . Such measures shall apply to every product which is put into free circulation after their entry into force . They may be limited to imports intended for certain regions of the Community. 3 . Article 7 (3) shall apply. Article 9 1 . A Member State may, as an interim protective measure, alter the import rules for a particular product by providing that it may be put into free circulation only on production of an import authorization , the granting of which shall be governed by such provi ­ sions and subject to such limits as that Member State shall lay down inter alia where the Member State considers that there exists in its territory a situation such as that defined as regards the Community in Article 7 ( 1 ). 2 . The Member State shall by telex inform the Commission and the other Member States of the grounds for and the details of the proposed measures . The Commission and the other Member States shall treat this information in strictest confidence . The Commission shall forthwith convene the Committee set up under Article 5. The Member State may take the measures after having heard the opinions expressed within the Committee . Where a Member State claims that the matter is espe ­ cially urgent, consultations shall take place within five working days following notification of the Commis ­ sion ; at the end of this five-day period, the Member State may take the said measures. During this period the Member State may make imports of the product in question subject to production of an import authori ­ zation to be granted under the conditions and within the limits to be laid down at the end of the said period . 3 . The Commission shall be notified by telex of the measure immediately following its adoption . 4. This notification shall be equivalent to a request within the meaning of Article 7 (4). The measure shall operate only until the coming into operation of the decision taken by the Commission . However, where the Commission decides not to introduce any measure or adopts measures different from those taken by the Member State, its decision shall apply from the sixth day following that of its entry into force, unless the Member State which has taken the measure refers the decision to the Council ; in that case, the national measure shall remain in force until the entry into force of the decision taken by the Council , but for a maximum period of one month following the referral of the matter to the latter . The Council shall take a decision before the expiry of that period. 5 . This Article shall apply until 31 December 1981 . Not later than 31 December 1980 , the Commission shall propose to the Council any amendments to be made to it. The Council , acting by a qualified majority, shall take a decision on that proposal before 31 December 1981 . Article 10 1 . While any measure referred to in Articles 6 to 9 is in operation, consultations within the Committee shall be held, either at the request of a Member State or on the initiative of the Commission . The purpose of such consultations shall be : (a) to examine the effects of the measure ; (b) to ascertain whether the conditions for its applica ­ tion are still satisfied . 2 . Where the Commission considers that the measure should be revoked or amended, it shall proceed as follows : (a) where the Council has not taken a Decision on a measure taken by the Commission , the latter shall amend or revoke such measure forthwith and shall immediately deliver a report to the Council ; (b) in all other cases, the Commission shall propose to the Council that the measures adopted by the Council be revoked or amended. The Council shall act by a qualified majority. TITLE V Transitional and final provisions Article 11 1 . By 31 December 1981 at the latest, the Council shall , acting by a qualified majority on a proposal from the Commission , decide on the adjustments to be made to this Regulation for the purpose in parti ­ cular of introducing a Community import document valid throughout the Community. 2 . Until such time :  any Member State may refuse to issue or endorse import documents within the meaning of Article 6 ( 1 ) (b) in respect of persons not established in its territory. This provision shall be without prejudice to obligations arising under Directives concerning freedom of establishment and freedom to provide services,  import documents within the meaning of Article 6 ( 1 ) (b) shall be valid only in the Member State which issued or endorsed them . 31 . 10 . 78 Official Journal of the European Communities No L 306/5 Article 12 Without prejudice to other Community provisions, this Regulation shall not preclude the adoption or application by a Member State of prohibitions or quantitative restrictions on imports on grounds of public morality, public policy or public security ; the protection of health and life of humans, animals or plants ; the protection of national treasures possessing artistic, historic or archaeological value, or the protec ­ tion of industrial and commercial property. Article 13 1 . This Regulation shall be without prejudice to the operation of the instruments establishing common organization of agricultural markets, or of the special instruments adopted under Article 235 of the Treaty for processed agricultural products ; it shall operate by way of complement to those instruments . 2. However, in the case of products covered by such instruments, Articles 3 ( 1 ) (b), 4 (3) and 6 shall not apply to those in respect of which the Commu ­ nity rules on trade with third countries require the production of a licence or other import document ; Articles 7 and 9 shall not apply to the products referred to above in respect of which such rules make provision for the application of quantitative import restrictions . Article 14 Council Regulation (EEC) No 109/70 of 19 December 1969 establishing common rules for imports from State-trading countries ( ! ), as last amended by Regula ­ tion (EEC) No 2896/77 (2) shall no longer apply to the People's Republic of China . Article 15 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 16 October 1978 . For the Council The President K. von DOHNANYI (') OJ No L 19, 26 . 1 . 1970, p . 1 . (2 ) OJ No L 338 , 28 . 12 . 1977, p . 1 . No L 306/6 Official Journal of the European Communities 31 . 10 . 78 BILAG  ANHANG  ANNEX  ANNEXE  ALLEGATO  BIJLAGE Position i den fÃ ¦lles toldtarif / Nummer des Gemeinsamen Zolltarifs / CCT heading No / Numero du tarif douanier commun / Numero della tariffa doganale comune / Nummer van het gemeenschappelijk douanetarief 01.01 06.02 A II 08.10 13.03 A I 18.03 IV 01.02 C 08.11 II 18.04 V 01.03 D 08.12 III 18.05 VI 01.04 A I a) 06.03 08.13 IV V 19.02 VII VIII II 06.04 09.01 VI 19.03 IX B 07.01 B 09.02 VIII 19.04 22.01 01.05 01.06 02.01 All III B I II a) b) c) 02.02 02.03 02.04 C E F I III G H U K N O P Q P 09.03 09.04 09.05 09.06 09.07 09.08 09.09 09.10 10.01 10.02 B C 14.01 14.02 14.03 14.05 15.01 15.02 15.03 15.04 19.05 19.07 19.08 20.01 20.02 A B C D E F G 22.02 22.03 22.04 22.05 22.07 22.10 A 23.01 23.02 23.03 23.04 02.05 IV s 10.03 15.05 ex H (!) 23.05 02.06 B T 10.04 15.06 20.03 23.06 CI 10.05 15.07 20.04 23.07 03.01 03.02 03.03 04.01 04.02 04.03 04.04 04.05 07.02 A ex B ( 1 ) 07.03 07.04 A ex B (') * 07.05 07.06 08.01 A D 10.06 10.07 11.01 11.02 11.04 11.07 11.08 11.09 15.08 15.10 A B 15.12 15.13 15.15 15.16 15.17 20.05 20.06 20.07 21.02 A B CII D 21.03 24.01 25.01 25.02 25.03 25.04 25.05 25.06 25.07 04.07 E 12.01 16.01 21.04 25.08 05.01 05.02 05.03 05.04 05.05 05.07 05.08 05.09 05.12 05.13 05.14 05.15 06.01 F G H 08.02 08.03 08.04 All B 08.05 08.06 08.07 B C D E 08.08 12.02 12.03 12.04 12.06 12.07 12.08 B C D E 12.09 12.10 13.02 16.02 16.03 16.04 A B C F G 16.05 17.01 17.02 17.03 17.04 B 18.01 18.02 21.05 21.06 21.07 A B C D E F G I a) 2 b) c) d) e) II III 25.10 25.11 25.12 25.13 25.14 25.15 25.16 25.17 25.18 25.19 25.20 25.21 (') For den nÃ ¸jagtige betegnelse for varen, se noten i slutningen af bilaget . Bzgl . der genauen Bezeichnung der Ware siehe Anmerkung am Ende des Anhangs . For exact description of the product, see footnote in the Annex. Pour la dÃ ©signation exacte du produit, voir note en fin d'annexe. Per la designazione esatta del prodotto riferirsi alle note in fine dell'allegato . Voor de juiste omschrijving van het produkt zie .Opmerking" aan het eind van de bijlage . 31 . 10 . 78 Official Journal of the European Communities No L 306/7 Position i den fÃ ¦lles toldtarif / Nummer des Gemeinsamen Zolltarifs / CCT heading No / Numero du tarif douanier commun / Numero della tariffa doganale comune / Nummer van het gemeenschappelijk douanetarief 25.22 25.24 25.26 25.27 25.28 25.30 25.31 25.32 26.01 A I C D E 26.02 B 26.03 26.04 27.03 27.04 C 27.06 27.07 A C E F G II 27.08 27.13 A 27.15 ex 27.1 6 (') 28.01 A B D 28.02 28.03 28.04 28.05 28.06 28.08 28.09 28.10 28.12 28.13 28.14 28.15 28.16 28.17 B C 28.18 28.20 B 28.22 28.23 28.24 28.25 28.28 28.29 28.30 All III IV V VI B C 28.31 28.32 28.35 28.36 28.37 28.38 A I II III V VI VII VIII B II III IV C 28.39 28.40 A B I 28.42 28.43 28.44 28.45 28.46 A 28 ,7 A C D E F 28.48 28.49 28.50 A ex B 28.51 28.52 28.55 28.56 A B D 28.57 28.58 29.01 A B C D I III V VI 29.02 A IV B 29.03 29.04 A I III b) IV Bl ' C I II III 29.05 29.06 A II III IV BI II III C 29.07 29.08 29.09 29.10 29.11 A III IV B C D E II F II 29.12 29.13 All B C D E F G 29.14 A II III IV V VI VII VIII IX X XI B C D 29.15 A I II IV V B CII 29.16 A I II V VI VII B I III 29.19 29.21 29.22 29.23 29.24 29.25 29.26 29.28 29.29 29.30 29.31 29.33 29.34 A C 29.35 A B C D E F G U K L M N O P ex Q (i) 29.36 29.37 29.38 A B I III IV V C D 29.39 29.41 29 42 29.43 29.45 30.01 30.02 30.03 A I II a) B 30.05 31.01 31.02 A 31.03 31.04 31.05 B 32.01 32.03 32.04 32.06 32.07 A I II IV V VI 32.08 32.09 32.10 32.11 32.12 32.13 33.01 All B C D 33.04 33.06 34.01 34.02 34.03 B 34.04 34.05 34.06 34.07 35.01 35.02 35.03 35.04 35.05 35.06 35.07 37.01 37.04 37.05 37.07 37.08 38.01 38.03 38.05 38.06 38.07 38.08 38.09 38.11 A 38.12 38.13 38.15 38.16 38.17 38.18 38.19 E ex U ( ») 39.01 A C I II b) III (') For den nÃ ¸jagtige betegnelse for varen, se noten i slutningen af bilaget . Bzgl . der genauen Bezeichnung der Ware siehe Anmerkung am Ende des Anhangs . For exact description of the product, see footnote in the Annex. Pour la designation exacte du produit, voir note en fin d'annexe . Per la designazione esatta del prodotto riferirsi alle note in fine dell'allegato . Voor de juiste omschrijving van het produkt zie .Opmerking" aan het eind van de bijlage . No L 306/8 Official Journal of the European Communities 31 . 10 . 78 Position i den fÃ ¦lles toldtarif / Nummer des Gemeinsamen Zolltarifs / CCT heading No / Numero du tarif douanier commun / Numero della tariffa doganale comune / Nummer van het gemeenschappelijk douanetarief 73.16 A I D II E 39.01 IV V VI 39.02 A C XIV 68.15 68.16 A 69.01 69.03 69.05 69.09 A 69.14 70.01 70.03 70.08 70.09 ' 70.11 70.12 70.14 B 70.15 44.05 44.07 44.09 44.12 ex 44.13 ( ! ) 44.14 44.16 44.17 44.19 44.20 44.21 44.22 44.23 A 44.25 44.26 44.27 44.28 45.01 45.03 45.04 46.02 47.01 47.02 48.01 B 70.17 A I B 39.04 39.05 39.06 39.07 40.01 40.03 40.04 40.05 40.07 40.08 40.09 40.13 40.14 40.15 40.16 41.01 41.02 ex B (') 41.03 41.04 41.05 41.06 41.08 41.09 41.10 42.01 42.02 49.04 49.05 49.06 49.07 49.08 49.09 49.10 49.11 50.03 50.07 C 51.02 51.03 52.01 52.02 53.01 53.02 53.03 53.04 53.05 53.06 53.08 53.09 53.12 54.01 54.02 54.03 54.04 55.01 55.02 55.03 55.04 56.03 A 57.01 57.02 57.03 57.04 58.08 59.01 59.02 59.03 59.05 59.06 59.10 59.11 59.12 59.14 59.15 59.16 59.17 ex 61.1 1 (') 62.01 A 62.05 A C 63.01 63.02 64.03 64.04 64.05 64.06 65.02 65.04 65.07 66.02 66.03 67.01 67.02 67.03 67.04 68.02 68.03 68.04 68.06 68.07 68.08 68.09 68.10 68.11 68.12 68.13 68.14 73.22 73.23 A 73.24 73.26 73.27 73.29 73.30 73.31 73.32 A 73.33 73.34 73.35 73.36 73.37 73.38 74.01 74.02 74.03 74.04 74.05 74.06 74.07 74.08 74.10 74.11 74.15 74.16 74.17 74.18 74.19 75.01 75.02 75.03 75.04 75.05 75.06 76.05 76.08 76.09 76.10 76.11 D E 70.18 70.19 70.20 70.21 71.01 71.02 71.03 71.04 71.05 71.06 71.07 71.08 71.09 71.10 71.11 71.12 71.13 71.14 71.15 71.16 72.01 73.04 42.03 A C 48.03 48.04 48.05 A 48.07 48.08 48.10 48.11 48.12 48.13 48.14 48.15 48.16 48.18 48.19 48.20 48.21 49.01 49.03 42.04 42.05 42.06 43.01 43.02 43.03 43.04 44.01 44.02 44.03 44.04 57.07 A II B C D 57.11 B C 73.05 A 73.07 A II B II C 58.01 58.03 (') For den nÃ ¸jagtige betegnelse for varen , se noten i slutningen af bilaget . Bzgl . der genauen Bezeichnung der Ware siehe Anmerkung am Ende des Anhangs. For exact description of the product, see footnote in the Annex. Pour la dÃ ©signation exacte du produit, voir note en fin d'annexe . Per la designazione esatta del prodotto riferirsi alle note in fine dell'allegato. Voor de juiste omschrijving van het produkt zie .Opmerking" aan het eind van de bijlage . Official Journal of the European Communities No L 306/931 . 10 . 78 Position i den fÃ ¦lles toldtarif / Nummer des Gemeinsamen Zolltarifs / CCT heading No / Numero du tarif douanier commun / Numero della tariffa doganale comune / Nummer van het gemeenschappelijk douanetarief 76.15 82.09 B 84.26 85.09 B 89.05 92.12 76.16 82.11 84.27 C 90.01 92.13 77.01 B 82.12 84.28 85.10 90.02 93.01 77.02 82.13 84.29 85.11 90.03 93.03 77.04 82.15 84.30 85.12 90.04 93.04 78.01 83.01 84.31 85.13 90.06 93.05 78.02 83.02 84.32 85.14 90.07 93.06 78.03 83.03 84.33 85.15 B 90.09 94.01 A 78.04 78.05 78.06 79.06 A 80.01 80.02 80.03 80.04 80.05 80.06 81.01 81.02 81.03 81.04 A B C 83.04 83.05 83.06 83.07 83.08 83.09 83.11 83.13 83.14 83.15 84.01 84.02 84.03 84.05 84.07 84.08 84.34 84.35 B 84.36 84.37 84.38 84.39 84.40 84.42 84.43 84.44 84.45 84.46 84.47 84.48 84.49 84.50 CI 85.16 85.17 85.18 85.19 85.20 85.22 B 85.26 85.27 85.28 86.02 86.03 86.04 86.05 86.06 90.10 90.11 90.13 90.14 90.15 90.16 90.17 90.18 90.19 90.20 90.21 90.22 90.23 B C D 90.24 94.02 95.05 95.08 96.01 A B II 96.05 96.06 97.01 97.04 B 97.06 97.07 97.08 98.01 98.02 98.03 D 84.09 84.51 B 86.07 90.25 98.04 E c 84.10 84.53 86.08 90.26 98.05 r G 84.11 84.54 86.09 90.27 98.06 H 84.12 84.56 86.10 90.29 98.07 K 84.13 84.57 87.07 91.04 98.08 L 84.14 84.58 87.11 91.05 98.09 M M 84.15 84.59 87.13 91.06 98.10 IN o 84.16 84.60 87.14 91.08 98.11 p 84.17 84.61 88.01 91.10 98.12 Q 84.18 84.63 88.02 B I 92.01 98.14 R 84.19 84.64 II a) 92.02 98.15 82.02 84.20 84.65 b) 92.03 98.16 82.03 84.21 85.02 88.03 92.04 99.01 82.04 84.22 85.04 88.04 92.06 99.02 82.05 84.23 AI 85.05 88.05 92.07 99.03 82.06 B 85.06 89.02 B 92.08 99.04 82.07 84.24 85.07 89.03 92.10 99.05 82.08 84.25 85.08 89.04 92.11 99.06 (') For den nÃ ¸jagtige betegnelse for varen, se noten i slutningen af bilaget . Bzgl . der genauen Bezeichnung der Ware siehe Anmerkung am Ende des Anhangs . For exact description of the product, see footnote in the Annex. Pour la dÃ ©signation exacte du produit, voir note en fin d'annexe . Per la designazione esatta del prodotto riferirsi alle note in fine dell'allegato. Voor de juiste omschrijving van het produkt zie .Opmerking" aan het eind van de bijlage . No L 306/ 10 Official Journal of the European Communities 31 . 10 . 78 Note  Anmerkung  Note  Nota  Opmerking Pos . i FÃ ¤Ã  Nr. des GZT OCT heading No NumÃ ©ro du tarif douanier commun N. della TDC GDT nr. NÃ ¸jagtig beskrivelse af visse varer Genaue Bezeichnung gewisser Waren Exact description of certain products DÃ ©signation exacte de certains produits Designazione esatta di alcuni prodotti Juiste omschrijving van bepaalde produkten 07.02 ex B  andre varer, med undtagelse af kartofler  andere, ausgenommen Kartoffeln  Other, other than potatoes  autres, Ã l'exclusion des pommes de terre  altri , eccetto patate  andere, met uitzondering van aardappelen 07.04 ex B  andre varer, med undtagelse af kartofler  andere, ausgenommen Kartoffeln  Other, other than potatoes  autres , Ã l'exclusion des pommes de terre  altri , eccetto patate  andere, met uitzondering van aardappelen 20.02 ex H  andre varer, med undtagelse af varer med indhold af kartofler  andere, ausgenommen Zubereitungen, die Kartoffeln enthalten  Other, other than preparations containing potatoes  autres, Ã l'exclusion des prÃ ©parations contenant des pommes de terre  altri , eccetto preparazioni contenenti patate  andere, met uitzondering van bereidingen bevattende aardappelen ex 27.16  asfaltmastix  Asphaltmastix  Bituminous mastics  Mastics bitumineux  Mastici bituminosi  Bitumineuze mastiek 28.50 ex B  andre varer, med undtagelse af kunstige radioaktive isotoper og forbindelser deraf (Euratom)  andere, ausgenommen kÃ ¼nstlich radioaktive Isotope und ihre Verbindungen (EURATOM)  Other, other than artificial radio-active isotopes and their compounds (EURATOM)  autres , Ã l'exclusion des isotopes radio-actifs artificiels et leurs composÃ ©s (Euratom)  Altri , eccetto isotopi radioattivi artificiali e loro composti (EURATOM)  andere, met uitzondering van kunstmatig-radioactieve isotopen en verbindingen daarvan (EURATOM) 29.35 ex Q  Carbazol og salte deraf : aminoacridin og dets derivater  Carbazol und seine Salze ; Aminoacridine und ihre Derivate  Carbazole and its salts ; aminoacridines and their derivatives  Carbazole et ses sels ; aminoacridines et leurs dÃ ©rivÃ ©s  Carbazolo e suoi sali ; amminoacridine e loro derivati  Carbazol en zouten daarvan ; aminoacridine en derivaten 31 . 10 . 78 No L 306/ 11Official Journal of the European Communities NÃ ¸jagtig beskrivelse af visse varer Genaue Bezeichnung gewisser Waren Exact description of certain products Designation exacte de certains produits Pos. i FTT Nr. des GZT CCT heading No NumÃ ©ro du tarif douanier commun N. della TDC GDT nr. Designazione esatta di alcuni prodotti Juiste omschrijving van bepaalde produkten  gasvand og brugt gasrensemasse hidrÃ ¸rende fra rensning af lysgas38.19 ex U  Ammoniakwasser und ausgebrauchte Gasreinigungsmasse aus der Leuchtgasreinigung  Ammoniacal gas liquors and spent oxide produced in coal gas purification  Eaux ammoniacales et crude ammoniac provenant de 1 Ã ©puration du gaz d'Ã ©clairage  Acque ammoniacali e masse depuranti esaurite provenienti dalla depurazione del gas illuminante  Ammoniakwaters en gaszuiveringsmassa verkregen bij het zuiveren van lichtgas 41.02 ex B  pergament  Pergament- und Rohhautleder  Parchment-dressed leather  Cuirs et peaux parcheminÃ ©s  Cuoio e pelli , pergamenati  Perkament ex 44.13  trÃ ¦, hÃ ¸vlet, plÃ ¸jet, falset, affaset eller pa lignende mÃ ¥de bearbejdet (med undtagelse af ikke-sammensatte parketstaver)  Holz, gehobelt, genutet, gefedert, gekehlt, gefalzt, abgeschrÃ ¤gt oder in Ã ¤hnlicher Weise bearbeitet, ausgenommen StÃ ¤be oder Friese fÃ ¼r Parkett, nicht zusammengesetzt  wood (excluding blocks, strips and friezes for parquet or wood block flooring, not assembled), planed, tongued, grooved, rebated, chamfered, V-jointed, centre V-jointed, beaded, centre beaded or the like  Bois rabotes, raines, bouvetÃ ©s , languetÃ ©s, feuillures , chanfreinÃ ©s ou similaires, Ã l'exclusion des lames ou frises pour parquets , non assemblÃ ©es  Legno piallato, scanalato , sagomato a forma di battente, con incastri semplici , colombelli , con smussature o similmente lavorato , eccettuate le liste e tavolette (parchetti) per pavimenti , non riunite  Hout, geschaafd, geploegd of van sponningen voorzien, afgeschuind of op dergelijke wijze bewerkt, m.u.v . niet ineengezette plankjes voor parketvloeren ex 61.11  kraver, manchetter, opslag, underbluser, veste, jabots og lignende tilbehÃ ¸r og besÃ ¦tningsartikler til beklÃ ¦dningsgenstande til kvinder og piger  Kragen, HemdeinsÃ ¤tze, BluseneinsÃ ¤tze, Jabots, Manschetten und Ã ¤hnliche Putzwaren fÃ ¼r Ober- und Unterkleidung fÃ ¼r Frauen und MÃ ¤dchen  Collars, tuckers , fallals , bodice-fronts , jabots, cuffs, flounces, yokes and similar accessories and trimmings for women's and girls' garments  Cols, collerettes, guimpes, colifichets, plastrons, jabots, poignets, manchettes, empiÃ ¨cements et autres garnitures similaires pour vÃ ªtements et sous-vÃ ªtements fÃ ©minins  Colli , collaretti , soggoli , sparati , gale , polsi , polsini , sproni , fronzoli , ed altre guarnizioni simili per abiti e sottovesti da donna  Kragen , fancy-artikelen, frontjes , jabots, manchetten, inzetsels en dergelijke garnering, voor dameskleding of voor damesonderkleding